Citation Nr: 0506267	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-15 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines



THE ISSUE

Basic legal entitlement to VA benefits.



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant claims that her deceased spouse had World War 
II service with the U.S. Armed Forces in the Philippines.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 determination by the 
Manila Regional Office (RO) of the Department of Veterans 
Affairs.  In February 2004, the Board remanded the case for 
re-verification of service.  


FINDING OF FACT

It is certified that the appellant's deceased spouse had no 
recognized active duty service in the Armed Forces of the 
United States.


CONCLUSION OF LAW

Active service requirements for basic legal entitlement to VA 
benefits are not met. 38 U.S.C.A. §§ 101, 107, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003), does 
not apply in the instant case.  The only issue before the 
Board is whether the appellant's spouse had qualifying 
service for the benefits sought.  The record includes service 
department (via the National Personnel Records Center (NPRC)) 
verification of the appellant's spouse's service.  Because 
qualifying service and how it may be established are outlined 
in statute and regulation and because service department 
certifications of service are binding, the Board's review is 
limited to interpretation of the pertinent law and 
regulations.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty to 
assist nor the duty to notify provisions of the VCAA are 
implicated.  The Court has recognized that enactment of the 
VCAA does not affect matters on appeal from the Board when 
the question is limited to statutory interpretation.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

The appellant asserts that she should be entitled to VA 
benefits based on her deceased spouse's military service 
during World War II.  Pertinent evidence of record includes: 
a death certificate for the appellant's husband dated in 
September 1992, a marriage contract, an Affidavit for 
Philippine Army Personnel apparently dated in April 1946, a 
certification from Headquarters Philippine Command dated in 
May 1967, and United States service department (via NPRC) 
verifications of service (received in November 1993 and March 
2004) indicating that the appellant's spouse did not have 
"service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States Armed Forces."  As service department 
certifications of service are binding on VA, there is no 
additional evidence for the appellant to provide.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

Whether a person is a veteran is a question dependent on 
service department certification. 38 C.F.R. § 3.41(a), (d); 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  For the 
purpose of establishing entitlement to VA benefits, VA may 
accept evidence of service submitted by a claimant, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions:  (1) The evidence is a document 
issued by the service department.  A copy of an original 
document is acceptable if the copy was issued by the service 
department or if the copy was issued by a public custodian of 
records who certifies that it is a true and exact copy of the 
document in the custodian's custody;  2) The document 
contains needed information as to length, time and character 
of service; and,  (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate. 38 
C.F.R. § 3.203(a).

In November 1993, the service department, via NPRC, certified 
that the appellant's spouse had "no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces."  In November 2001, the appellant submitted an 
Affidavit for Philippine Army Personnel dated in April 1946, 
which appeared to contain specific information concerning 
United States military service by the appellant's spouse.  As 
a result, the Board remanded the claim in February 2004, to 
request re-verification from the service department as to 
whether or not the appellant's spouse had any recognized 
service.  In March 2004, the service department (via NPRC) 
certified that the appellant's deceased spouse did not have 
"service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States Armed Forces."  

The appellant has submitted a personal statement indicating 
her spouse served during World War II and a duplicate copy of 
the Affidavit for Philippine Army Personnel, but no evidence 
that may be accepted by VA as proof of qualifying service.  
No document submitted is a service department document, and 
thus sufficient to counter the adverse service certification 
by the service department. 38 C.F.R. § 3.203(a).  The Board 
is bound by the certification of no service by the service 
department.  Duro, 2 Vet. App. at 532.

Accordingly, the Board finds that the appellant's spouse did 
not have recognized active service that would confer on him 
veteran status or confer on the appellant legal entitlement 
to VA benefits.  Moreover, as noted, the appellant has not 
alleged any different period of service that would warrant a 
request for re-certification by the service department.  
Since the law is dispositive of this issue, the appellant's 
claim must be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Basic legal entitlement to VA benefits is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


